PER CURIAM.
The decree of the chancellor is hereby affirmed.
This order is without prejudice to the wife to apply to the chancellor for a reconsideration of the order hereby affirmed in the light of the contention that she has refrained from the use of alcohol since. December, 1956. If this fact is established to the chancellor’s satisfaction and if the mother in other respects is qualified to have the custody of said child, on reconsideration, he may desire to alter the custodial order in the light of present conditions and what is then to the best interest of the minor child.
KANNER, C. J., SHANNON, J., and DREW, E. HARRIS, Associate Judge, concur.